EXHIBIT 23.3 Consent of Independent Registered Public Accounting Firm The Stockholder and Board of Directors Vermont Electric Power Company, Inc. as Manager of Vermont Transco LLC: We consent to the incorporation by reference in the registration statement (Nos.333-141681 and 333-151019) on FormS-3 and the registration statement (Nos.333-102008 and 333-152872) on FormS-8 of Central Vermont Public Service Corporation of our report dated March3, 2009, with respect to the balance sheets of Vermont Transco LLC as of December31, 2008 and 2007, and the related statements of income, changes in members’ equity, and cash flows for the years ended December31, 2008, 2007 and for the period from June30, 2006 (date of inception) to December31, 2006, which report appears in the December31, 2008 annual report on Form10-K of Central Vermont Public Service Corporation. /s/ KPMG LLP Burlington, Vermont March10, 2009 Vt. Reg. No. 92-0000241
